DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 5/19/22 are acknowledged.  Claims 1-2, 4, 6-17, 19-33 and 39-41 are pending.  Claims 1, 7, 8, 10, 16, 22, 23, 32 and 39 are amended.  Claims 3, 5 and 18 are cancelled with the amendment of 5/19/22.  Claims 19-21 and 33 are withdrawn.  Claims 1-2, 4, 6-17, 22-32 and 39-41 are subject to prosecution.

WITHDRAWN REJECTIONS
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a withdrawn objection or rejection are moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant Application, filed 4/19/2018 claims priority to US Provisional Application No. 62/487,001, filed 4/19/2017.  Thus, the earliest possible priority for the instant Application is 4/19/2017.

CLAIMS
Independent claims 1 and 22 are directed to a system for targeted genome engineering comprising one or more vectors, the system comprising: (i) a donor sequence (i.e.  “nucleic acid molecules for integration in genomic DNA”) wherein the donor sequence a) has no significant homology to the target sequence in genomic DNA; (ii) at least one single guide RNA that binds a secondary single guide RNA target site on the donor sequence; (iii) a primary sgRNA that binds a genomic DNA sequence; and (iv) a polynucleotide encoding a nuclease that cleaves a target genomic sequence. The claims, as amended are provided below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale











The specification teaches, “genomic DNA” or “genomic target DNA” or “target DNA” refer to chromosomal DNA (paragraph [0102] of the published specification).
The specification teaches, “As used herein, the term ‘no significant homology to the target sequence in genomic DNA” means that the nucleic acids to be inserted into the genomic DNA have less than about 20%, 15%, 10%, 5%, or 1% homology to the genomic DNA “ (paragraph [0086] of the published specification).
The specification teaches “primary sgRNA” is “used to refer to the sgRNA that binds to and directs RGN [RNA-guided nuclease]-mediated cleavage of genomic DNA.  The primary sgRNA can be customized to integrate nucleic acids (e.g. vectors) at any target site in the genome” (paragraph [0085] of the published specification).
The specification teaches, “As used herein, the terms ‘universal sgRNA,’ ‘secondary sgRNA,’ or ‘universal secondary sgRNA’ are used interchangeably and refer to sgRNA that binds to and directs RGN-mediated cleavage of one or more vectors” (paragraph [0084] of the published specification).
Thus the claimed system comprises 4 parts:

    PNG
    media_image2.png
    635
    966
    media_image2.png
    Greyscale











While the claimed system comprises 4 parts, the breadth of the claims allows for the secondary sgRNA and the primary sgRNA to be the same sgRNA.  This is evidenced by pending claim 3.
Although the claims under prosecution are to the system (composition), mechanistically, as taught in the specification, expression of the 4 parts of the system in a cell results in the nuclease cleaving both the vector encoding the donor sequence and a target genomic sequence, as the sgRNA(s) guide the nuclease to both the vector and the target genomic sequence, which ultimately would result in the integration of at least the donor sequence: 

    PNG
    media_image3.png
    727
    812
    media_image3.png
    Greyscale
















With regard to the claimed requirement, wherein the nucleic acid for integration into a target sequence within genomic DNA (the donor sequence) comprises “a single secondary single guide RNA (sgRNA) target site”, it is noted that the claimed “single” secondary sgRNA target site is encompassed within a larger claim which utilizes “comprising” (i.e. open) claim language. 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  MPEP 2111.03.  Thus, the claims allow for at least one (i.e. a single) secondary sgRNA target site within the donor sequence.  The claims do not exclude the presence of a second secondary sgRNA target site within the donor sequence, nor do the claims exclude the presence of a second secondary sgRNA target site within the vector. As illustrated, the presence of a second secondary sgRNA target site influences how much nucleic acid is available for integration.  

    PNG
    media_image4.png
    640
    1235
    media_image4.png
    Greyscale











A single secondary sgRNA, and no additional secondary sgRNA target sites, results in a linear backbone vector and the donor sequence following nuclease cleavage.  The entire linearized vector and donor is available for integration.  A second secondary sgRNA target site within the donor sequence results in a linearized donor sequence devoid of all non-donor sequences following nuclease cleavage. Thus only donor sequences are available for integration.  A second secondary sequence within the vector backbone results in a linearized construct comprising some vector backbone and the donor sequence.  The donor sequence and some of the vector backbone are available for integration.  The above diagram is for illustrative purposes only and do not represent the only embodiments encompassed within the claims.
Further, claim 22 requires “(iii) a secondary sgRNA that binds the one or more vectors” encompasses wherein the universal secondary sgRNA binds the universal secondary sgRNA target site within the donor sequence (part (i) of the claim, as the donor sequence is within the vector) or binds a second universal secondary sgRNA found elsewhere within the vector constructs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, 22, 24 and 26-32, 39-41 and 43 remain rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013/169802 to Cost, of record.  This rejection is modified in response to Applicant’s amendments to the claims. As iterated above, the claimed encompass a system for targeted genome engineering, the system comprising one or more vectors encoding (at least) i) a donor sequence with a) no significant homology to the target sequence within genomic DNA and b) a single secondary sgRNA target site; ii) a secondary sgRNA that binds the secondary sgRNA target site; iii) a primary sgRNA that binds a double stranded nucleic acid sequence in the target sequence within genomic DNA where the one or more vectors can be integrated; and a nuclease, encoded on the vectors (a nucleic acid) or encompassed within the vectors (a peptide), wherein the nuclease is capable of causing a double-stranded nucleic acid break of the target sequence within genomic DNA.
With regard to claims 1 and 22, Cost discloses a system (kit) comprising one or more vectors for targeted integration of a transgene into a genomic target sequence (paragraphs [0006], [0015]).  Cost discloses the system comprises 1) a donor sequence to be integrated into a target genomic sequence, wherein the donor sequence comprises a heterologous sequence flanked by a 5’ and/or 3’ nuclease cleavage site; 2) a nuclease that is capable of cutting the donor sequence at the 5’ and/or 3’ nuclease cleavage sites and/or a target genomic sequence; and when the nuclease is a cas9 nuclease, the system further comprises 3) nucleic acids encoding one or more guide RNAs which binds the 5’ and 3’ nuclease sites and/or target genomic sequences to direct cas9 cleavage of the donor sequences and/or target genomic sequence (paragraphs [0008]-[0011], [0107], [0114]-[116], [0131]). 
In light of the teachings of the instant specification at paragraph [0084], a sgRNA which guides the cas9 nuclease to cleave the donor sequence reads on a “universal” sgRNA.  Cost discloses the cas9 nuclease causes a double stranded break in the donor sequences and/or the target genomic sequence (paragraphs [0107], [0131]).  
Cost discloses the donor nucleic acid does not require any homology to the to the target genomic sequence (paragraph [0008]).  Cost discloses the vectors encoding the donor sequences comprise a promoter for controlling gene expression (paragraph [0010]).  Cost discloses the targeted regions of interest in genomic sequences include coding regions, leader sequences, introns, as well as upstream or downstream regions of the coding region (paragraphs [0094], [0084]). As such, Cost discloses the nucleases can be targeted at or near a transcription start site of a gene in the target sequence.
Thus, Cost anticipates claims 1 and 22.
With regard to claims 2 and 24, Cost discloses the components of the system can be encoded on one or multiple vectors (paragraphs [0015], [0164]).
With regard to claim 3, Cost discloses the sgRNA which binds to the donor sequence can be the same sgRNA which binds to the target genomic sequence, allowing the same nuclease to bind both the donor sequence and the target genomic sequence (paragraph [0008]).
With regard to claim 4, Cost disclose the sgRNA which binds to the donor sequence can be different from the sgRNA which binds the target genomic sequence (paragraphs [0008], [0011], [0107], [0131]).
With regard to claim 5, Cost discloses a sgRNA which binds the donor sequence and mediates cas9 cleavage of the donor sequence (paragraphs [0008], [0011]), thus Cost discloses a universal sgRNA. 
With regard to claim 6, Cost discloses the nuclease is encoded and expressed from an expression cassette, wherein Cost discloses the polynucleotides encoding the nucleases are encoded and expressed from vectors (paragraphs [0015], [0116], [0130], [0159], [0164], [0183]).
 With regard to claims 7-10 and 26-27, Cost discloses the vectors encode a marker protein, including GFP which is encoded into the genome when encoded on the donor transgene sequence (paragraph [0144]; Example 2), and Cost discloses the sgRNA target sites (nuclease binding sites) flank the donor transgene (paragraphs [0008]-[0009], [0139], [0148]), thus Cost discloses a sgRNA target site upstream of the marker gene as claimed.  Further, Cost discloses wherein two separate donor sequences encode two different marker genes (paragraphs [0348]-[0350]).  Thus Cost discloses wherein the marker protein is expressed from a vector separate from an already claimed donor plasmid, according to claim 10.
With regard to claim 11, Cost discloses the sgRNA which binds to the donor sequence is complementary to a portion of the target genomic sequence and/or the donor sequence (paragraph [0107]).
With regard to claim 12, Cost discloses the donor sequences encode polynucleotides of between 1 kb and 200 kb in length, or 2 and 10 kb in length (paragraph [0139]).
With regard to claims 13-14, and 29-30, Cost discloses the nuclease is an RNA guided nuclease, including Cas9 (paragraph [0107]).
With regard to claims 15-16, and 31-32, Cost discloses the one or more vectors includes viral vectors, including lentiviral vectors, adenoviral vectors or adeno-associated vectors (paragraph [0164]).
With regard to 17, Cost discloses, “the donor may be contained on a plasmid flanked by at least two nuclease cleavage sites and may be integrated into a deletion in the chromosome created by the action of two nucleases.  In this embodiment, the nuclease cleavage sites flanking the donor on the plasmid and the nuclease cleavage sites in the chromosome may either be the same or different” (paragraph [0009]).  Cost further contemplates the insertion of donor sequences into multiple, different target genomic loci: “In certain embodiments, the nuclease (DNA-binding domain component) is targeted to a “safe harbor” locus, which includes, by way of example only, the AAVS1 gene….the CR5 gene…the Rosa locus….and/or the albumin locus” (paragraph [0136]).  Cost further discloses additional nucleases can cleave donor sequences already integrated within the genome, allowing for multiple integrations of donor sequences (paragraph [0157]).  Because the original donor sequences are targeted by new nucleases, the sgRNA targeting them would necessarily be targeting additional target sequences in the genomic DNA.  Thus, Cost discloses multiple nuclease cleavage sites within the genome.  Cost discloses the double-stranded cleavage of the genome can be done using a CRISPR/cas9 system, which comprises sgRNA targeted to individual genomic target sites (paragraphs [0011], [0107], [0114]-[0115]).  Thus, Cost anticipates claim 17.
Claim 18 requires wherein the one or more vectors comprising the nucleic acid molecules of (i) have no significant homology to the target sequence within the genomic DNA.  Cost discloses the use of the nuclease-aided integration occurs via homology-independent non-homologous end joining (paragraphs [0005]-[0006]).  Cost discloses the donor sequence does not contain any homology to the target genomic sequence, “The donor nucleotides do not require the presence of homology arms flanking the transgene sequence.  The only chromosomal homology that may be present in the donor sequence is(are) the nuclease binding site” (paragraph [0008]).  Cost discloses, “In some embodiments, the donor is contained on a plasmid.  The donor may be integrated following nuclease-mediated cleavage where the sequence to be integrated (donor or transgene) is flanked in the plasmid by at least two nuclease cleavage sites.  In other embodiments, the donor is contained in a plasmid, wherein the donor may be integrated following nuclease mediated cleavage where the sequence to be integrated (donor or transgene) is the plasmid comprising a single nuclease cleavage site” (Paragraph [0009]). Thus, Cost discloses wherein the one or more vectors comprising the nucleic acid molecules of (i) have no significant homology to the target sequence within the genomic DNA.  
With regard to claim 28, the claim requires wherein the donor sequence for integration comprises a promoter (per claim 22(i)) that is heterologous to any promoter of the target sequence within genomic DNA. Because an inserted donor sequence comprising a transgene that is operably linked to a promoter is necessarily exogenous to the endogenous genomic sequences, the promoter encoded on the donor sequence is necessarily heterologous to any promoter within genomic DNA.  Cost discloses the donor sequences can be encoded on vectors, and “the sequence of interest of the donor molecule may comprise one or more sequences encoding a functional polypeptide (e.g., a cDNA), with or without a promoter” (paragraph [0010]), where a lack of promoter allows for the transgene to be expressed from endogenous promoters (paragraph [0010]), and wherein the exogenous promoters control expression of the exogenous donor sequences (paragraph [0076]).  Thus, Cost contemplates wherein a promoter is operably linked to a transgene encoded on a donor sequence and integrated into a genome at a target site is heterologous to any promoter within genomic DNA.
With regard to claim 39, in light of the 112b rejection above, the claim encompasses an embodiment wherein the donor sequences for integration “further comprise a promoter for controlling gene expression.”  Cost discloses “the sequence of interest of the donor molecule may comprise one or more sequences encoding a functional polypeptide (e.g., a cDNA), with or without a promoter” paragraph [0010], wherein the promoters control expression of the exogenous donor sequences (paragraph [0076]).  
With regard to claim 41, Cost discloses the donor sequences encode a marker protein, including GFP which is integrated into the genome when encoded on the donor transgene sequence (paragraph [0144]; Example 2).
With regard to claim 43, Cost discloses the donor sequence can comprise multiple single nuclease binding sites, which allows for the integration of the donor sequence into the target genomic sequence, wherein the donor sequence is encoded on vectors (paragraphs [0008]-[0011], [0107], [0131]). Cost discloses Cas9 nuclease binding sites are targeted and bound by sgRNA (paragraph [0011], [0107], [0114]-[01115]).  Thus, Cost discloses wherein a single secondary sgRNA binds a secondary sgRNA target sequence in the donor sequence and wherein the secondary sgRNA binds a second secondary sgRNA target sequence in the vectors as required by instant claim 43.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 5/19/2022 with regard to the 102 rejection over Cost have been fully considered but are not persuasive.  Applicant argues the claim language of a “single” sgRNA target site should be limited to only one target site on the construct in light of  Appeal 2020-001003 (US Application 14/783,510), where the claims at issue utilized comprising claim language and then recited “single” in the body of the claim, and where the Examiner cited art which did not have contemplate a single chamber.  Applicant argues “The PTAB disagreed with the examiner because the ordinary and customary meaning of the term “single” is “one and only one” and that the specific was consistent with the meaning of “single.”
The Examiner has considered these arguments with regard to the pending claims and application.  First, the decision by the PTAB is not precedential.  Second, the Board decided the term “single” limited the claims therein to only one chamber because that meaning was consistent with the specification therein. That application only contemplated one chamber. The PTAB then stated that the prior art applied did not contemplate a single chamber.  However, this is not the case in the instant specification.  For example, at paragraphs [0073]-[0074] of the published specification recites the article “a” or “an” confers one or more, and use of the term comprising is not limited:

    PNG
    media_image5.png
    44
    404
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    60
    406
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    199
    401
    media_image7.png
    Greyscale







With regard to Applicant’s concerns regarding the 112 rejections in the prosecution history of Cost, the Examiner notes that the claims under prosecution herein are distinct from those under prosecution in Cost.  Further, the instant claims do not exclude the presence of a second cut site in the nucleic acid molecules for integration claimed.  
It is noted that the specification supports the concept wherein the entire vector comprising the nucleic acid molecule for integration is integrated into target genomic DNA.  Insertion of the entire cut vector would necessarily preclude the presence of additional cut sites, because only a fragment of the vector would be integrated.  No specific language is suggested, but incorporating a similar concept into the independent claims may aid in advancing prosecution. Claim amendments made after final are not entered as a matter of right, and would probably require additional search and consideration.

Conclusion
Claims 1-2, 4, 6-17, 22, 24, 26-33 and 39-41 are rejected.  Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633